DETAILED ACTION
This action is responsive to the Remarks and Claim amendments filed on June 25, 2021.
Claims 1, 8 and 15 have been amended. Claims 2-3, 9-10 and 16-17 have been canceled.
Claims 1, 4-8, 11-15 and 18-20 have been examined. Claims 1, 4-8, 11-15 and 18-20 (Renumbered to claims 1-14) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendments
The objection of claims 1, 8 and 15 is withdrawn in view of Applicant’s amendments.
The rejection of claims 1, 8 and 15 under 35 U.S.C. 112 is withdrawn in view of Applicant’s amendments.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 8 and 15 (Renumbered to claims 1, 6 and 11) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly In claims 1, 8 and 15:
“after triggering the action, performing an assertion operation to determine whether a current value of a variable for the application instance satisfies a predefined condition, and   	upon determining that the current value does not satisfy the predefined condition, increasing a probability associated with the selected edge and reducing probabilities for other edges of the plurality of edges.”
  	
The following prior art references being made of record were found to be relevant to allowed independent claims 1, 8 and 15. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Nachmanson et al. (US Pub. No. 2005/0160404)  	Nachmanson set forth a computerized method creates test coverage for non-deterministic programs. The method receives a graph of edges and states representing a program under test, and creates a continuous cycle of edges that reaches each edge in the graph at least once. In one example, the method splits the continuous cycle into discrete sequences that end at edges reaching non-deterministic nodes in the graph, and verifies that the executing program conforms to the behavior represented by the 

  	Sheye (US Pub. No. 2011/0208469)  	Sheye set forth a method of automatic testing of a software system through test driver code that classifies test data into equivalence classes and updates the available test data after using it against the software system. One embodiment of the invention is a Test Runner that monitors the effect of calling the software system on the available test data and uses this information to automatically determine the execution order of test cases to meet a number of objectives including to: Reuse data between calls, ensure all test cases are executed, perform parallelized testing, perform time dependent testing, perform continuous testing according to a probability distribution on test cases, perform automated management of complex test data and finally to provide an easy and concise way for a user to define a large sets of test cases. However, Sheye does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 8 and 15.  

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments 

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 7:30 AM to 5:00 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.
  	Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).